     Case 3:20-cv-00873-BEN-BLM Document 64 Filed 12/10/20 PageID.1687 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    JD BOLS, et al.,                                  Case No.: 20-CV-873-BEN-BLM
10                     Plaintiffs,
                                                        ORDER DENYING MOTION TO
11    v.                                                APPEAR TELEPHONICALLY OR
                                                        BY VIDEOCONFERENCE
12    GAVIN NEWSOM, in his official
13    capacity as Governor of California, et al.,
                          Defendants.                   [ECF No. 62]
14
15
16          Defendants Gavin Newsom, in his official capacity as Governor of California;
17    Xavier Becerra, in his capacity as Attorney General of California; Erica Pan, M.D., in her
18    official capacity as the Acting State Public Health Officer; and Sandra Shewry, in her
19    official capacity as Acting Director of the California Department of Public Health
20    (collectively, the “State Defendants”), have filed a motion requesting their counsel be
21    allowed to appear telephonically or by videoconference for the hearing in this matter
22    scheduled for December 16, 2020. The motion is DENIED. In-person appearance by
23    counsel for the State Defendants is necessary to ensure the fairness of the proceedings in
24    this matter. See Order of the Chief Judge No. 52-A, filed December 9, 2020.
25          IT IS SO ORDERED.
26
27    Dated: December 10, 2020                      ______________________________
                                                    HON. ROGER T. BENITEZ
28                                                  United States District Judge

                                                    1
                                                                                20-CV-873-BEN-BLM
